Exhibit 10.2

RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in Section 4.4 of
the Executive Employment Agreement dated March 5, 2014 including the First
Amendment dated May 4, 2017, (the “Employment Agreement”), to which this form is
attached, and the payments and other benefits set forth in Exhibit A, attached
hereto, I, Robert F. Carey (“Carey”). hereby furnish Horizon Therapeutics, PLC
and Horizon Pharma USA, Inc. (together the -Company”), with the following
release and waiver (“Release and Waiver”).

In exchange for the consideration provided to me by the Employment Agreement and
Exhibit A that I am not otherwise entitled to receive, I hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, Affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring relating to my
employment or the termination thereof prior to my signing this Release and
Waiver. This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to my employment with the Company or the
termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including, but not limited to, claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the Illinois Human Rights Act, the Illinois Equal
Pay Act, the Illinois Religious Freedom Restoration Act, and the Illinois
Genetic Information Privacy Act. Notwithstanding the foregoing, this Release and
Waiver, shall not release or waive my rights: to indemnification under the
articles and bylaws of the Company or applicable law; to payments under Sections
4.4.3(i) and 4.4.4(ii) of the Employment Agreement; under any provision of the
Employment Agreement that survives the termination of that agreement; under any
applicable workers’ compensation statute; under any option, restricted share or
other agreement concerning any equity interest in the Company; as a shareholder
of the Company; any payments described in Exhibit A attached to this Release and
Waiver; or any other right that is not waivable under applicable law.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; and (c) I have twenty-one (21) days from the date of
termination of my employment with the Company in which to consider this



--------------------------------------------------------------------------------

Release and Waiver (although I may choose voluntarily to execute this Release
and Waiver earlier); (d) I have seven (7) days following the execution of this
Release and Waiver to revoke my consent to this Release and Waiver; and (e) this
Release and Waiver shall not be effective until the seven (7) day revocation
period has expired unexercised. If I am less than 40 years of age upon execution
of this Release and Waiver, I acknowledge that I have the right to consult with
an attorney prior to executing this Release and Waiver (although I may choose
voluntarily not to do so); and (c) I have five (5) days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier).

I acknowledge my continuing obligations under my Confidential Information and
Inventions Agreement dated March 11, 2014. Pursuant to the Confidential
Information and Inventions Agreement I understand that among other things, I
must not use or disclose any confidential or proprietary information of the
Company and I must immediately return all Company property and documents
(including all embodiments of proprietary information) and all copies thereof in
my possession or control. I understand and agree that my right to the payments
and other benefits I am receiving in exchange for my agreement to the terms of
this Release and Waiver is contingent upon my continued compliance with my
Confidential Information and Inventions Agreement.

This Release and Waiver (including Exhibit A), the Employment Agreement and my
Confidential Information and Inventions Agreement dated March 11, 2014,
constitute the complete, final and exclusive embodiment of the entire agreement
between the Company and me, with regard to the subject matter hereof. I am not
relying on any promise or representation by the Company that is not expressly
stated herein. This Release and Waiver may only be modified by a writing signed
by both me and a duly authorized officer of the Company.

 

Date:     9/18/19

By:       /s/ Robert F. Carey  

Robert F. Carey



--------------------------------------------------------------------------------

Exhibit A - Severance Terms — Bob Carey

 

 

 

  •  

61-years old + 5 years of service

 

  •  

Last Date of Service: 10/1/2019

 

  •  

The Company will pay Carey a severance payment in the amount of $702,846.00,
representing Carey’s base pay for 15 months following the Last Date of Service,
to be paid in equal installments. Payments will commence on the first regular
payroll date following the Last Date of Service and the Company shall continue
to pay Carey through December 31, 2020 in accordance with the Company’s regular
payroll practices and shall be less applicable withholdings and deductions.

 

  •  

Provided Carey timely elects to participate in continued medical benefits under
COBRA, and consistent with the terms of COBRA and the Company’s health insurance
plan, the Company will continue to pay the same portion of Carey’s COBRA health
insurance premiums, including any amounts that the Company paid for benefits to
the qualifying family members of Carey, for 15 months following the Last Date of
Service that it paid during Carey’s employment.

 

  •  

Carey shall be paid his 2019 bonus, which shall be calculated in the same manner
and paid at the same time as Horizon’s named executive officers and in
accordance with the terms described in the Company’s Form 14A filed with the SEC
on April 8, 2019 (the “Proxy”).

 

  •  

Carey has the option of continuing to use the services of JMG paid by the
company until December 31, 2020.

 

  •  

Long-Term Incentive Grants:

 

  ○   

Carey’s long-term incentive grants as of 10/1/19 will remain in place as if
Carey continued to be employed by the Company

 

  ○   

Stock option grants will be exercisable through the option expiration date
disclosed in the Proxy.

 

  ○   

The Time-Based Restricted Stock Units granted in January 2018 and 2019 will vest
according to the original schedule.

 

  ○   

The Performance Share Units (“PSUs”) granted in 2018 and 2019 will be earned in
accordance with the terms of the PSUs, calculated in the same manner as the
named executive officers of the Company and vest according to the original
schedule.

 

  ○   

The 2018 Cash Long-Term Incentive Program will vest and be paid according to the
original schedule with $480.000 payable on 1/5/20 and $480,000 payable on
1/5/21.

 

  •  

These severance terms have been approved by the Company’s Compensation
Committee, including the continued vesting. These severance terms shall remain
confidential and shall not be disclosed by Carey at any time to any person other
than Carey’s attorney or accountant, financial advisor, a governmental agency,
or Carey’s immediate family, without the prior consent of an officer of Company.
Additionally, the Parties acknowledge that nothing in this Release and Waiver
shall prohibit Company from using or disclosing this, or any other information,
for its legitimate business purposes, including, but not limited to, compliance
with its legal obligations or to maintain its listing on the NASDAQ or any
obtaining or maintaining a similar future

 

3



--------------------------------------------------------------------------------

 

listing on any stock exchange.